Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are presented for examination.
IDS filed on 6/22/21 is considered.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claims 1, 6, and 7, the claims recite the limitation "its", which renders the claim vague and indefinite.
Referring to claim 7, the limitation “receiving, at the server, from each endpoint device in at least a subset of the fleet of endpoint devices, the analytic inputs and hyperparameter values used to perform those analytics at the device in and produce the analytic outputs also sent to the server”, renders the claims vague and indefinite.  It appears to the examiner that is might be a typo in the limitation which renders the vague and indefinite.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asenjo et al. US Patent Publication Number 2014/0337429 A1, hereinafter Asenjo.
Referring to claim 1, Asenjo discloses a method ([0002]) for configuring, by a server (cloud platform/cloud-based analysis system), analytics performed by a fleet of endpoint devices (industrial devices)(abstract, [0010]-[0012]), the method comprising: 
receiving, at the server(cloud platform/cloud-based analysis system), from each endpoint device (industrial devices) in at least a subset of the fleet of endpoint devices, an analytic output of at least one respective analytic performed at that endpoint device ([0045][0046][0053][0058][0124], industrial data collected viewed as analytic output from industrial devices 108, 110 is sent to cloud platform); 
calculating, for each analytic for which analytic outputs are received, a measure indicative of the usefulness of performing the analytic in at least its current configuration in the fleet of endpoint devices using at least the received analytic outputs of the analytic ([0090], [0126]; detect future system failure inefficiencies based on analysis on the collected data); 
based on the calculated usefulness measure of each analytic, determining, for each analytic, whether to change the configuration of the analytic performed in the fleet of the endpoint devices by at least one of changing the subset of endpoint devices performing the analytic and tuning how the analytic is performed by the subset of endpoint devices ([0079]-[0082], [0090], [0095], [0126], [0133], figure 23, step 2312, generate configuration recommendation based on the correlation); and 
transmitting an analytics configuration update to at least a subset of endpoint devices, based on the determined changes to reconfigure the analytics performed on the endpoint devices ([0046], [0100], [0103]-[0105], [0130], [0133], reconfigure the network based on the analysis).
Referring to claim 2, Asenjo discloses the method of claim 1, wherein changing the subset of endpoint devices performing the analytic comprises at least one of stopping performing the analytic in a first subset of endpoint devices starting performing the analytic in a second subset of endpoint devices ([0046], [0100], [0103]-[0105], [0130], [0133]).
Referring to claim 4, Asenjo discloses the method of claim 1, wherein usefulness measure for an analytic in a given configuration is calculated by evaluating a utility function for the function in that configuration, the utility function being formulated to provide a measure indicative of the usefulness of the analytic in a given configuration and being calculated by at least one of: calculating a measure of an information content of the analytic in a given configuration based on one or more of the received analytic outputs or received analytic inputs of the analytic received at the server from the endpoint devices and used to perform the analytic at the endpoint devices; calculating a measure of a processing cost for performing the analytic in a given configuration at the endpoint devices performing the analytic; calculating a measure of a bandwidth cost for transmitting the analytic outputs of the analytic from the endpoint devices performing the analytic to the server ([0104]-[0106], [0126], [0133]).
Referring to claim 5, Asenjo discloses the method of claim 4, wherein calculating the of information content of the analytic in a given configuration comprises at least one of: calculating a variance or autocorrelation of analytic outputs of the analytic received from the endpoint devices; calculating a covariance or correlation between the analytic outputs of the analytic received from the endpoint devices and the analytic outputs of another analytic received from the endpoint devices ([0012], [0090], [0101], [0105], [0133]).
Referring to claim 6, Asenjo discloses the method of claim 1, further comprising: receiving, at the server, from each endpoint device in at least a subset of the fleet of endpoint devices, the analytic inputs used to perform those analytics at the device and produce the analytic outputs also sent to the server; wherein calculating the usefulness measure of the analytic in a given configuration comprises calculating, based on the received analytic inputs, a measure of an information content of the analytic in its current configuration or alternative configurations for the analytic with different inputs of the analytic included or excluded from performing the analytic; and wherein determining whether to change the configuration of the analytic comprises determining to change the analytic inputs used in performing the analytic in at least a subset of endpoint devices based on a feature selection routine for selecting the inputs for the analytic using the usefulness measure to evaluate the usefulness of the inputs ([0105],[0133]).
Referring to claim 8, Asenjo discloses the method of claim 1, further comprising: transmitting an analytics calibration device designation message to a designated analytics calibration subset of endpoint devices, to cause the devices in the analytics calibration subset to send to the server at least one of: an analytic output of all analytics provided on the device, irrespective of analytics determined by the server to be stopped; the analytic inputs that can be used to perform those analytics at the device and produce the analytic outputs also sent to the server ([0072]-[0074]); or the configuration of the hyperparameters of the model of the operational performance of the endpoint devices used in the function implementing the analytic.
Referring to claim 9, Asenjo discloses the method according to any of claims 8, further comprising the server randomly selecting a subset of 20% or fewer of the endpoint devices of the fleet of endpoint devices to designate as the analytics calibration subset of endpoint devices and to send an analytics calibration device designation message ([0048], [0072]-[0074], [0134]).
Referring to claim 10, Asenjo discloses the method of claim 1, further comprising the server repeatedly performing the receiving, the calculating, the determining and the transmitting at intervals, to cause the configuration of analytics performed by the fleet of endpoint devices to be calibrated to adapt to changes in the operational environment of the endpoint devices over time ([0048], [0081], [0082], [0089], [0133], [0134]).
Referring to claim 11, Asenjo discloses the method for configuring, by an endpoint device ([0010]-[0012], [0053]), analytics to be performed at the endpoint device the method comprising: receiving at least one analytic input determined from instrumented processes operated at the endpoint device ([0045][0046]); performing at least one analytic of a set of analytics stored in the endpoint device, to produce a respective analytic output ([0053], [0058], [0060], [0061], [0070]); transmitting the at least one analytic output to the server; receiving, from the server, at least one analytics configuration update, based on measures indicative of the usefulness of the analytics calculated at the server, to reconfigure at least one of the set of analytics stored in the endpoint device ([0079]-[0082], [0090], [0095], [0126], [0133]); and reconfiguring, based on a received analytics configuration update, at least one of the set of analytics by at least one of: stopping or starting performing the analytic; tuning how the analytic is performed ([0046], [0100], [0103]-[0105], [0130], [0133]).
Referring to claim 12, Asenjo discloses the method of claim 11, further comprising: receiving from the server an analytics calibration device designation message, and sending to the server at least one of: an analytic output of all analytics provided on the device, irrespective of analytics determined by the server to be stopped; the analytic inputs used to perform those analytics at the device and produce the analytic outputs also sent to the server ([0072]-[0074]); or the configuration of the hyperparameters of the model of the operational performance of the endpoint devices used in the function implementing the analytic.
Referring to claim 13, Asenjo discloses a server ([0048], [0134]) comprising at least one processor and a non-transitory computer readable medium storing instructions ([0134]), which when executed by the at least one processor, cause the server to perform the method of claim 1 ([0010]-[0012]).
Referring to claim 14, Asenjo discloses an endpoint device ([0045]) comprising at least one processor and a non-transitory computer readable medium storing instructions, which when executed by the at least one processor ([0055]), cause the endpoint device to perform the method of claim 1 ([0045],[0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asenjo in view of Baughman et al., US Patent Publication Number 2015/0288573, hereinafter Baughman.
Referring to claim 3, Asenjo discloses the method of claim 1, but does not explicitly teach wherein each analytic is a function modelling as the analytic output a measure indicating an operational performance of the endpoint device based on at least one analytic input determined from instrumented processes operated at the endpoint device  and wherein tuning how the analytic is performed by the subset of endpoint devices comprises at least one of changing the analytic inputs used in performing the analytic and changing a configurable hyperparameter of the model of the operational performance of the endpoint devices in the function implementing the analytic.
Baughman teaches wherein each analytic is a function modelling as the analytic output a measure indicating an operational performance of the endpoint device based on at least one analytic input determined from instrumented processes operated at the endpoint device  and wherein tuning how the analytic is performed by the subset of endpoint devices comprises at least one of changing the analytic inputs used in performing the analytic and changing a configurable hyperparameter of the model of the operational performance of the endpoint devices in the function implementing the analytic ([0015], [0018], [0065], [0084]-[0091]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to combine Asenjo and Baughman because Asenjo discloses configuring network base don analytic collected from the network devices, and Baughman suggests the using the hyperparameter to optimize the network.
A person with ordinary skill in the art would have been motivated to make the modification to Asenjo in order to provide optimal model based on the predicted future demand.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
April 10, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447